 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Salvador Jesus Ramirez
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                        Case No.: 2:19-cr-00002-JAM

12                          Plaintiff,
                                                         STIPULATION AND ORDER TO
13          vs.                                          CONTINUE STATUS HEARING

14   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
15
                            Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Timothy Delgado, and Defendants Salvador Jesus Ramirez and Susan Dane
19

20   Costorio Casillas, through their undersigned counsel, that the status hearing in this matter be

21   continued from March 5, 2019, to May 7, 2019, to permit the Government time to provide discovery

22   to the defense, and to give the defense time to review it. Further, undersigned defense counsel both
23
     have unavoidable conflicts for the March 5 hearing.
24
            Undersigned counsel for the Government has informed the defense that he plans to turn over
25
     discovery within the next week. Undersigned defense counsel needs time to review the anticipated
26
     discovery, which will be voluminous. In addition, counsel for Ms. Casillas is currently in trial and
27

28
 1   counsel for Mr. Ramirez is ordered to appear in the Northern District of California for a change of
 2
     plea hearing on March 5.
 3
            The parties further agree and request that the Court order, for the purpose of computing time
 4
     under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
 5
     commence, that the time period between March 5, 2019, to and including the May 7, 2019, status
 6

 7   hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow

 8   defense counsel reasonable time to prepare their clients’ defense.
 9          For the foregoing reasons, the parties stipulate to continue the status conference to May 7,
10
     2019, at 9:15 a.m.
11

12   IT IS SO STIPULATED:

13

14

15    Dated: March 1, 2019                              /S/ Michael E. Hansen
                                                     Michael E. Hansen
16                                                   Attorney for Defendant Susan Dane Costorio
                                                     Casillas
17

18
                                                     NOLAN BARTON & OLMOS LLP
19    Dated: March 1, 2019

20
                                                        /S/ Daniel B. Olmos
21                                                   Daniel B. Olmos
                                                     Attorney for Defendant Salvador Jesus Ramirez
22

23

24    Dated: March 1, 2019                           MCGREGOR W. SCOTT
25                                                   United States Attorney
26                                                   By: /S/ Timothy Delgado
                                                     Timothy Delgado
27                                                   Assistant United States Attorney
28
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                     Case No.: CR 19-0002 JAM
 8
                            Plaintiff,
 9                                                      ORDER TO CONTINUE STATUS
                    v.                                  HEARING
10

11
     SALVADOR JESUS RAMIREZ, and
12   SUSAN DANE COSTORIO CASILLAS,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15

16   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane

17   Costorio Casillas be continued to May 7, 2019, at 9:15 a.m. It is further ordered that, for the purpose

18   of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period between
19   March 5, 2019, to and including the May 7, 2019, status hearing be excluded pursuant to 18 U.S.C. §
20
     3161(h)(7)(A) and B(iv) and Local Code T4.
21

22
     Dated: 3/4/2019                              /s/ John A. Mendez_____________
23                                                The Hon. John A. Mendez
                                                  United States District Court Judge
24

25

26

27

28
